United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-2462
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                             Abdifatah Suleiman

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                        Submitted: February 22, 2019
                           Filed: March 1, 2019
                               [Unpublished]
                              ____________

Before GRUENDER, BOWMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.
       Abdifatah Suleiman appeals the district court’s1 order committing him under
18 U.S.C. § 4246 to the custody of the Attorney General for hospitalization after
finding that he was suffering from a mental disease or defect such that his release
would create a substantial risk of bodily injury to another person or serious damage
to the property of another. See 18 U.S.C. § 4246.

      After careful review of the factual determinations underlying the district court’s
commitment decision for clear error, we affirm. See United States v. Williams, 299
F.3d 673, 676 (8th Cir. 2002). The commitment order is supported by medical
opinions set forth in reports prepared by mental health professionals where Suleiman
is presently confined for treatment and by defense counsel’s independent
psychological examiner. The reports noted that Suleiman lacked insight into his
medical condition, had irregular medication compliance, and engaged in psychotic
and aggressive behaviors when released. Furthermore, the reports attributed
Suleiman’s pattern of violating his terms of supervised release and engaging in
aggressive conduct to his medication noncompliance. See United States v. Ecker, 30
F.3d 966, 970 (8th Cir. 1994) (listing suggested factors in determining potential
dangerousness). We note that the Attorney General is under a continuing obligation
to exert reasonable efforts to place Suleiman in a suitable state facility, and that his
custodians must prepare annual reports concerning his mental condition and the need
for continued commitment. See 18 U.S.C. §§ 4246(d) and 4247(e)(1)(B).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                          -2-